Citation Nr: 1202247	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), claimed as secondary to service-connected right foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an October 2009 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In March 2010 the Board reopened this claim and remanded it for further development.  It now returns to the Board for appellate review. 

The Board notes that the Veteran had also appealed denials of service connection for a left knee disability, a right knee disability, a left foot disability, and bilateral heel spurs.  These claims were remanded by the Board in March 2010 and subsequently granted in a January 2011 rating decision.  The Veteran has not submitted a notice of disagreement (NOD) with respect to this decision.  Accordingly, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Unfortunately, while the Board regrets the additional delay, this claim must be remanded again to ensure a complete record on appellate review and adequate compliance with the Board's remand directives. 

In the Board's March 2010 remand directive, the agency of original jurisdiction (AOJ) was instructed to provide the Veteran with a VA examination addressing whether the Veteran has a psychiatric disorder, to include PTSD and major depressive disorder, which was caused or aggravated by his in-service right foot injury or his current service-connected right foot disability.  In this regard, the Board noted that the VA treatment records show that the Veteran has been diagnosed with a mood disorder and depression secondary to his general medical condition.  See, e.g., May 2009 VA treatment record.  In the May 2010 and June 2011 VA psychiatric examination reports, the examiner opined that the Veteran did not have a valid diagnosis of PTSD.  However, the examiner did not address whether the Veteran otherwise has a psychiatric disorder, to include depression, which was caused or aggravated by his well-documented chronic pain related to his right foot disability.  As such, the examination reports do not adequately respond to the Board's remand directive.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  

Accordingly, on remand, a new VA psychiatric examination should be performed which addresses whether the Veteran has depression, anxiety, PTSD, or another acquired psychiatric disorder which was caused or aggravated by his service-connected right foot disability.  The examiner must also address whether any of the Veteran's other service-connected disabilities, including his disabilities of the bilateral knees and feet, have caused or aggravated an acquired psychiatric disorder, to include depression.  As already noted, the VA treatment records show that the Veteran has been diagnosed with depression related to his "general medical condition (GMC)."  The examiner should also consider a March 1982 service treatment record reflecting that the Veteran "displayed certain behavior characteristics inconsistent with leadership position and quality conduct [sic]."  This record further reflects that the results of psychological testing suggested the presence of a "behavior disorder."  Another entry dated in March 1982 reflects that the Veteran had anxiety over his impending separation from service and that "specific consult[ation] services" were suggested to help with "coping."  

The AOJ should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records dating from January 2010. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's recent outstanding VA treatment records dating from January 2010 should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA examination to assess the nature and etiology of any acquired psychiatric disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a psychiatric disorder, to include depression/major depressive disorder, anxiety, or PTSD, which is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. permanently worsened) by his service-connected right foot disability (to include the in-service injury to the right foot), which has been associated with chronic pain, and/or any other service-connected disabilities, including disabilities of the bilateral knees and feet, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  As discussed above, the examiner must consider the VA treatment records showing diagnoses of depression and a mood disorder related to the Veteran's "general medical condition (GMC)."  

The examiner should also address whether the Veteran has an acquired psychiatric disorder, to include depression and PTSD, which is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should consider service treatment records dated in March 1982 reflecting that the Veteran "displayed certain behavior characteristics inconsistent with leadership position and quality conduct [sic]" and that he expressed anxiety over his impending separation for which "consult[ation] services" were recommended. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


